                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       at KNOXVILLE

EDEN GARLAND,                                        )
                                                     )
Plaintiff,                                           )
                                                     )             Case No. 3:18-cv-277
v.                                                   )
                                                     )             Judge Mattice
ROCKFORD MANUFACTURING CO.,                          )             Magistrate Judge Guyton
                                                     )
Defendant.                                           )
                                                     )

                                                ORDER

        On August 20, 2019, United States Magistrate Judge H. Bruce Guyton filed a

Report and Recommendation, [Doc. 35], pursuant to 28 U.S.C. § 636(b)(1) and Federal

Rule of Civil Procedure 72(b). Plaintiff had moved for sanctions, arguing that Defendant

failed to participate in Court-ordered mediation in good faith. Magistrate Judge Guyton

found that Defendant did participate in the mediation in good faith, and therefore

recommended that Plaintiff’s Motion for Sanctions, [Doc. 29], be denied.

        Plaintiff has filed no objections to the Magistrate Judge’s Report and

Recommendation.1          Nevertheless,       the    Court     has     reviewed      the    Report      and

Recommendation as well as the record and it agrees with Magistrate Judge Guyton’s

well-reasoned conclusions.




1Magistrate Judge Guyton specifically advised Plaintiff of the 14-day window for objection to the Report
and Recommendation and that failure to do so would waive any right to appeal. [Doc. 35]; see Fed. R. Civ.
P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (noting that “[i]t does not appear that
Congress intended to require district court review of a magistrate's factual or legal conclusions, under a de
novo or any other standard, when neither party objects to those findings”).
      Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Guyton’s

findings of fact and conclusions of law as set forth in the Report and Recommendation.

[Doc. 35]. Plaintiff’s Motion for Sanctions, [Doc. 29], is hereby DENIED.



      SO ORDERED this 9th day of September, 2019.




                                                   /s/ Harry S. Mattice, Jr._ ___
                                                  HARRY S. MATTICE, JR.
                                               UNITED STATES DISTRICT JUDGE




                                           2
